DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Telpaz (US 2017/0330044).
Regarding claim 1, Telpaz discloses a system for a vehicle, the system comprising: 
one or more processors 106 (paragraph 68);  
one or more memory module 104 (p. 73, 74)s;  and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the system to: 
receive one or more images 500 from one or more imaging sensors 132 in the vehicle (p 162);  

identify a second object attached to the first object based on the one or more images (p. 165); 
determine whether the second object is in a set of objects (p. 165, 190); and 
output an alert in response to determining that the second object is in the set of objects (p. 165). 
Regarding claim 2, Telpaz discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to: determine one or more characteristics of the first object (p. 99); and determine the set of objects based on the one or more characteristics of the first object (p. 168). 
 	Regarding claim 3, Telpaz discloses wherein the one or more characteristics of the first object include identification of the first object (p. 114); and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to determine the identification of the first object based on the one or more imaging sensors (p. 165, 114). 
Regarding claim 4, Telpaz discloses one or more occupant detection sensors (p. 99, 118), wherein: the one or more characteristics of the first object include a weight of 
Regarding claim 5, Telpaz discloses wherein the set of objects include at least one of a knife, a pen, a fork, a screw driver, a seat belt, a plastic bag, a string, or a scissor (p. 165). 
Regarding claim 6, Telpaz discloses one or more occupant detection sensors (p. 99, 118), wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to: determine whether the rear seat is occupied by the first object based on data from the one or more occupant detection sensors (p. 99, 115, 152); and instruct the one or more imaging sensors to capture the one or more images in response to determining that the rear seat is occupied by the first object (p. 158). 
 
Regarding claim 8, Telpaz discloses a display 37, 142, 31, proximate to the rear seat, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to: display content on the display in response to determining that the second object is in the set of objects (figure 5). 
Regarding claim 9, Telpaz discloses wherein the content is associated with the first object based on a history of one or more views of the content by the first object (p. 172). 
Regarding claim 10, Telpaz discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to: identify a portion of the first object based on the one or more images (p. 163); determine whether the portion moves integrally with the second object based on the one or more images (p. 165, 168); and determine that the second object is attached to the first object in response to determination that the portion moves integrally with the second object (p. 165, 168). 
Regarding claim 11, Telpaz discloses a vehicle comprising: 
one or more front row seats (p. 94); 
one or more rear seats (p. 94, figure 5); 
one or more imaging sensors 132 configured to capture one or more images 500 of the one or more rear seats (p. 94, figures 1, 5);  and 
a controller 20 comprising: 
one or more processors 106 (p. 68); 
one or more memory modules 104 (p. 73, 74); and 
machine readable instructions stored in the one or more memory modules that, when executed by the one or more processors, cause the controller to: 

identify a first object 520, 530, 540, in one of the one or more rear seats (p. 94, figure 5) based on the one or more images; 
identify a second object based on the one or more images (p. 165); 
determine whether the second object is attached to the first object based on the one or more images (p. 165); 
determine whether the second object is in a set of objects (p. 165, 190); and 
output an alert in response to determining that the second object is attached to the first object and determining that the second object is in the set of objects (p. 165). 
Regarding claim 12, Telpaz discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: determine one or more characteristics of the first object (p. 99);  and determine the set of objects based on the one or more characteristics of the first object (p. 168). 
Regarding claim 13, Telpaz discloses wherein the one or more characteristics of the first object include identification of the first object (p. 114); and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to determine the identification of the first object based on the one or more imaging sensors (p. 165, 114). 
Regarding claim 14, Telpaz discloses one or more occupant detection sensors (p. 99, 118), wherein: the one or more characteristics of the first object include a weight of the first object (p. 99, 118); and the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to receive the weight of the first object from the one or more occupant detection sensors (p. 99, 118). 
Regarding claim 15, Telpaz discloses a display 37, 142, 31, proximate to the one or more rear seats, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: display content on the display in response to determining that the second object is in the set of objects (figure 5). 
Regarding claim 16, Telpaz discloses wherein the content is associated with the first object based on a history of one or more views of the content by the first object (p. 172). 
Regarding claim 17, Telpaz discloses wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the controller to: identify a portion of the first object based on the one or more images (p. 163); determine whether the portion moves integrally with the second object based on the one or more images (p. 165, 168); and determine that the 
Regarding claim 18, Telpaz discloses method for providing an alert (p. 70, 104, 128, 141, 181-185), the method comprising: 
receiving one or more images 500 from one or more imaging sensors 132 in a vehicle 10; 
identifying a first object 520, 530, 540, in a rear seat (p. 94, figure 5) based on the one or more images; 
identifying a second object based on the one or more images (p. 165); 
determining whether the second object is attached to the first object based on the one or more images (p. 165); 
determining whether the second object is in a set of objects (p. 165, 190); and 	outputting an alert in response to determining that the second object is attached to the first object and determining that the second object is in the set of objects (p. 165, 190). 
Regarding claim 19, Telpaz discloses determining one or more characteristics of the first object (p. 99); and determining the set of objects based on the one or more characteristics of the first object (p. 168). 
Regarding claim 20, Telpaz discloses displaying content on a display of the vehicle in response to determining that the second object is in the set of objects (figure 5), .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Telpaz in view of Breed (US 2008/0065291).
Regarding claim 7, Telpaz discloses all of the claimed subject matter as set forth above in the rejection of claim 1, and further discloses a display 142, wherein the machine readable instructions stored in the one or more memory modules, when executed by the one or more processors, cause the system to: provide an alert in response to determining that the second object is in the set of objects (p. 173). Telpaz does not disclose displaying an alert on the display. Breed teaches the use of displaying an alert on a display (p. 252, 333, 408, 409). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include displaying an alert on the display of the system of Telpaz as taught by Breed for .   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nandakumar discloses systems for using machine learning to determine passenger ride experience comprising sensors 114, map 122, and motion planning system 136. 
Pontillo discloses a safety apparatus for automobile comprising a control unit 12, a seat occupancy detector 16 and seat belt sensor 18. 
Ohno discloses wearing detection apparatus comprising a restraint device 4, an imaging device 22, a control unit 20, and an output device 28.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970.  The examiner can normally be reached on 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/ANH V LA/                                                                                   Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
June 25, 2021